UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6228


CURTIS D. SHULER,

                  Plaintiff – Appellant,

          v.

JOHN N. VAUGHN,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03088-BO)


Submitted:   July 27, 2010                     Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Curtis D. Shuler, Appellant        Pro Se.       James Philip Allen,
Assistant Attorney General,         Raleigh,    North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis D. Shuler appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the     record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Shuler v. Vaughn, No. 5:08-ct-03088-BO (E.D.N.C.

Jan. 15,    2010).        We    dispense    with   oral     argument    because    the

facts    and    legal    contentions       are   adequately      presented    in   the

materials      before     the    court   and     argument      would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                            2